Citation Nr: 0708111	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty from September 1950 to June 1952.  
The veteran died in late 2001, and the appellant seeks 
recognition as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, finding that the appellant and the veteran 
did not have a valid common law marriage, and that the 
appellant was therefore not entitled to VA benefits.  


FINDINGS OF FACT

1.  The appellant was legally married to another person at 
the time of her living with the veteran.

2.  The veteran was legally married to another person at the 
time of his living with the appellant.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits for a 
surviving spouse have not been met. 38 U.S.C.A. §§ 103, 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.204, 3.205 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record reflects that following receipt of the appellant's 
application for VA benefits, the appellant was advised of 
what evidence would substantiate the claims by two separate 
letters dated in June 2002 and a third letter in December 
2002 advising her of the status of her claim as well as the 
fact that she was responsible for providing critical evidence 
in support of the claim.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Appeal

The appellant seeks recognition as the as the veteran's 
surviving spouse for VA benefit purposes.  Essentially, she 
reports that while both she and the veteran were previously 
married to other persons, they were both divorced at times 
unknown and that she and the veteran thereafter entered into 
a "common-law" marriage in the State of Texas.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Specifically, the appellant has not 
met her burden of establishing that she is the surviving 
spouse of the veteran, because evidence of record indicates 
that both she and the veteran were married to other persons 
prior to entering into the claimed common law marriage, and 
there is no evidence that the prior marriages were terminated 
by divorce.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The law provides that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage. 38 U.S.C.A. §§1102, 1304, 1541 
(West 2002); 38 C.F.R. §3.54 (2006).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. §101(3) (West 
2002); 38 C.F.R. § 3.53 (2006).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death. 38 C.F.R. §3.50(b) (2005). For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. §103(c) (West 
2002); 38 C.F.R. §3.1(j) (2006). The appellant has the burden 
to establish her status as claimant. Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met. Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. 
§3.52 (2006).

In Colon v. Brown, 9 Vet. App. 104 (1996), it was held that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

The appellant in this matter does not contend, and the record 
does not suggest, that she and the veteran were married in 
any state-recognized ceremony.  Her sole contention as to the 
formality of the marriage is that it was recognized as one of  
"common law."  The State of Texas recognizes informal, or 
common-law, marriages. An informal marriage may be proved by 
evidence that "the man and woman agreed to be married and 
after the agreement they lived together in this state as 
husband and wife and there represented to others that they 
were married." Tex. Fam. Code. Ann. § 2.401(a)(2).

The record indicates that in August 1964, the veteran filed 
an application for non-service-connected pension benefits.  
He reported that he had been married to D.B.  in August 1960; 
that the marriage was still in effect; and that the marriage 
was contracted in Texas.  Included with his application was a 
certified copy of the marriage license to D.B.  There is no 
competent evidence of record indicating that the veteran was 
ever divorced from D.B.

The appellant's claim was received in April 2002.  She 
reported that the veteran had had one marriage, and one 
"common law" marriage.  Although she reported that the 
marriage to another had been terminated by divorce, she 
provided no other details as to its place of ceremony, date, 
or when the divorce was rendered.  

Firstly, the appellant has proffered inconsistent versions of 
when her claimed common law marriage to the veteran began, 
and has provided no competent information to indicate that 
her first marriage was terminated, notwithstanding being 
requested to do so.  

The appellant reported that she had been married previously 
to W.T.W. in Munday, Texas, and that the marriage had ended 
in divorce.  However, she did not report the date of the 
marriage or the date of the divorce.  As to her claimed 
common law marriage to the veteran, she reported that it 
began in 1973.   However, in June 2002, the appellant 
submitted a statement of marital relationship as requested by 
VA.  She reported that she began her relationship with the 
veteran in 1979.  In a VA Form 21-4171 provided to the 
appellant for use by persons with knowledge of her 
relationship with the veteran, the appellant reported that 
she and the veteran began their relationship in 1971, vice 
her previous reports of the relationship's inception in 1973 
and 1979.    

Because the appellant had not caused persons other than 
herself to complete the VA Forms 21-4171, she was again 
provided copies of the form in August 2002 and advised that 
they "must be completed by two separate persons other than 
[her]self."  The appellant was also specifically advised 
that she should provide (1) a copy of the veteran's divorce 
decree from D.B. or a statement that she knew of no reason 
why the veteran was not free to legally marry her, and; (2) a 
copy of the marriage certificate and divorce certificate as 
to her reported marriage with W.T.W.  

The appellant's response was received in April 2003.  In a 
form completed by T.S., he reported that he had known the 
veteran for "40 years." In another supporting form, R.S. 
reported that he had known the veteran for 20 years, and the 
appellant for "40 years."  Both Mr. T.S. and Mr. R.S. 
stated that the veteran and the appellant had lived together 
since 1947.  When viewed with the veteran's original report 
of having married his first wife D.B. in August 1960, the 
affiants' account of the veteran and the appellant having 
lived together since 1947 is a patent falsehood, as well as 
bearing no information as to whether the veteran and his 
first wife were divorced at any time.  

Also in April 2003, the appellant submitted a letter authored 
by an employee of the Clerk of Court's Office in Wichita 
Falls, Texas.  The employee reported that she had searched 
records beginning in 1970 but had found no record of a 
divorce decree in Wichita County pertaining to the appellant 
and her ex-husband.  

However, later in April 2003, the appellant submitted a copy 
of a divorce decree dated in July 1938, pertaining to two 
parties with the same last name as her and her ex-husband.  
The appellant's submission of such a document that is 
patently not applying to her is clearly indicative of an 
intent to proffer false information in an attempt to secure 
VA benefits to which she is not entitled.    

During a September 2006 Travel Board hearing, the appellant 
through her representative argued that because the Social 
Security Administration (SSA) found her in September 2002 to 
be the veteran's common law wife, such a finding was 
probative to VA's inquiry.  

However, the Board has carefully examined the SSA decision, 
but finds it without probative value to support the 
appellant's assertion.  In its decision, the SSA held that 
under Texas law, the appellant and the veteran had a valid 
common law marriage.  Among the SSA's findings were that the 
appellant and the veteran "were legally free to contract a 
marriage."  The SSA found that the appellant and the veteran 
had both been divorced from earlier marriages.  It is 
significant, however, that the SSA made no mention of having 
reviewed any divorce document, either as to the appellant or 
the veteran.  

The SSA's determination is not dispositive as to VA's 
inquiry, or indeed is it probative so as to counter other 
evidence discussed above, where the appellant is clearly 
shown to be misrepresenting the fact that both she and the 
veteran were previously married to other persons and not 
divorced.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(Holding that where the report of the SSA reflected that its 
findings were based on a history not supported by record, the 
statement could not be presumed to be credible when on its 
face it conflicted with the lack of substantiation for it in 
the  evidence on which it was expressly premised.).  


ORDER

The appeal is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


